Citation Nr: 1243776	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period of January 31, 2007, through October 7, 2010.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, for the period beginning October 8, 2010.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his initial claim for disability compensation in January 2007.  He submitted a private medical evaluation from A & W Psychology Services that was dated in March 2007.  The Veteran was given a diagnosis of PTSD that was related to events that occurred during his military service.

The Veteran was afforded a VA examination in January 2008.  He was diagnosed with PTSD at that time as well.  The diagnosis was said to be related to several stressful incidents in service that were identified by the Veteran.

The Veteran was granted service connection for PTSD by way of a rating decision dated in June 2008.  He was awarded a 30 percent rating from the date of his claim January 31, 2007.

The Veteran disagreed with his disability rating in June 2008.  He testified at a Travel Board hearing in September 2010.  He said that he received treatment from W. Florek, Ph.D. (of A & W Psychology).  The Veteran said he saw Dr. Florek on a monthly basis and had received such treatment for three years.  He also received biofeedback from another person (O. Price, M.A., L.P.C.) at the same time.  He said that he saw Ms. Price whenever he would see Dr. Florek.  The Veteran also testified that he worked for the Postal Service from 1970 to 2001 but was now retired.  

The Veteran's case was forwarded to the Board.  He submitted another evaluation report from Dr. Florek that was received at the Board in November 2010.  He included a report on his biofeedback treatment from Ms. Price.  The Board remanded the case in May 2011 for the AMC to consider the additional evidence and to issue a supplemental statement of the case (SSOC) if the benefit sought was not granted.  

The AMC issued a rating decision that increased the Veteran's disability rating to 70 percent in August 2011.  The increase was based on the report from Dr. Florek.  The effective date of the increase was from the date of the report, October 8, 2010.  The AMC issued a SSOC and returned the case to the Board.

The Board remanded the case for additional development in September 2011.  The development included obtaining the records from A & W Psychology Services/Dr. Florek/Ms. Price as well as affording the Veteran a current VA examination.  

The AMC wrote to the Veteran to request that he provide a release for the AMC to obtain the private treatment records referenced in the remand in September 2011.  The letter asked the Veteran to identify any other source of treatment and to either provide the records or authorize VA to obtain them on his behalf.  The letter was addressed to the same address of record used by the Veteran in prior correspondence.

The Veteran was also scheduled for a VA examination.  The claims folder contains a printout from the medical facility records that shows the same address for the Veteran as used by the AMC.  

The Veteran did not respond to the request for providing or identifying additional treatment records.  He also did not report for his examination that was scheduled in November 2011.  There is no indication in the claims folder that any correspondence to the Veteran was returned as undeliverable.

The AMC issued a SSOC in August 2012.  The SSOC noted that the Veteran did not respond to the request for information regarding additional treatment and that he had failed to report for his examination.  

The Veteran submitted a response to the SSOC that was received at the AMC in September 2012 and forwarded to the Board.  The Veteran contended that he did not receive notice of his VA examination.  He did not address why he did not respond to the request for information regarding his treatment.  Of note, the Veteran said that he did have a new address and provided it.  He added that the new address did not begin until May 2012.  

The Veteran also submitted a formal claim for a TDIU rating at that time.  He claimed that his service-connected PTSD made him unemployable.  In Rice v. Shinseki, the Court of Appeals of Veterans Claims (CAVC) held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  22 Vet. App. 447, 448-49 (2009).  

In light of the Veteran's claim of unemployability, the issue must be remanded for development.  Also, as the Veteran has not had a VA examination since January 2008, a current examination is required.

Accordingly, the case is REMANDED for the following action:

Care should be taken to ensure the Veteran's new address, as reported in his submission of September 2012, is used unless a different address is reported on remand.

1.  Provide the Veteran with appropriate notice to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.  

2.  The Veteran should be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records.  The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

The Veteran has previously been requested to either provide the records or authorize VA to obtain the records from Dr. Florek/Ms. Price.  He should again be asked to either provide the records or authorize VA to obtain them on his behalf.

3.  Upon completion of the above development, the Veteran should be scheduled for a VA examination.  The claims folder must be made available to the examiner, in conjunction with the examination.  All necessary tests should be conducted as the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.

The report of examination should contain a detailed account of all manifestations of the Veteran's PTSD disability found to be present.  The examiner must also comment on the extent to which the Veteran's disability affects occupational and social functioning and the Veteran's ability to obtain and maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.

4.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AMC/RO should re-adjudicate the PTSD issue on appeal as well as adjudicate the issue of entitlement to a TDIU rating.  If any benefit sought is not granted, the Veteran, and his representative, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


